Citation Nr: 1045969	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neck disorder to include 
as secondary to service-connected head injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the Veteran's claim for 
service connection for a neck disorder to include as secondary to 
service-connected head injury residuals.  The Veteran disagreed 
and perfected an appeal.  


FINDING OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's neck disorder is unrelated to his 
active duty service or secondary to his service-connected head 
injury residuals.


CONCLUSION OF LAW

Entitlement to service connection for a neck disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that while stationed in Greenland, he 
slipped and fell on ice injuring his head and face.  He contends 
that the fall caused injury to his neck and also contends that he 
has had neck pain since the 1960s.  In addition, he contends that 
the neck pain he experiences is a residual of the traumatic brain 
injury he experienced during service.  He seeks service 
connection for the current neck disorder.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in a February 2009 letter of the 
evidence required to substantiate a claim for service connection 
and a secondary service connection claim.  In addition, the 
Veteran was informed of how VA determines a disability rating and 
an effective date for a claimed disability.  The Veteran was 
further informed of the steps VA would take to assist him in 
developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

Regarding duty to assist, the record shows that VBA obtained the 
Veteran's service treatment records, VA treatment records and 
private medical records that were identified by the Veteran.  The 
Veteran was provided a VA medical examination regarding his neck 
claim in July 2009.  Finally, the Board observes that VA sought 
records from the Social Security Agency (SSA), but was informed 
that SSA had no medical records pertaining to the Veteran. 

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claim.  The Board notes that the Veteran initially sought 
to present evidence at a hearing before a Veterans Law Judge, but 
withdrew that request in a written submission dated July 2010.  

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that the slip and fall he suffered during 
service has caused his neck disorder.  He has also contended that 
his neck condition is a residual of his service-connected head 
injury residuals; specifically, that the neck disorder is a 
symptom of traumatic brain injury.  

The Board will first analyze the evidence and address direct 
service connection and then address secondary service connection.

Direct service connection

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
evidence includes the report of a July 2009 VA examiner who 
diagnosed the Veteran with cervical spine degenerative arthritis.  
Thus, Shedden element (1) is satisfied.  

With regard to element (2), the record includes an April 1957 
entry that indicates that the Veteran complained of a stiff neck.  
The Air Force examiner was treating the Veteran for abdominal 
pain and noted the Veteran's neck was supple and noted no other 
cervical concerns.  A July 1957 discharge physical indicates 
normal "head, face, neck and scalp."  There is no other record 
of any neck injury or disorder during service.  

The Veteran told the July 2009 examiner that his neck pain 
persisted from the time he injured his head.  The Board observes 
that the mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. See 38 C.F.R. § 3.303(b) (2010).  
In this case, the Veteran has stated that many of the records of 
treatment for his neck are no longer available.  See Veteran's 
statements dated June 2004 and February 2009.  A June 2004 
statement from Dr. F.H. states that he treated the Veteran for 
"headaches, dizziness and blurred vision from 02-02-72 thru 07-
08-86 until my retirement from the Medical Profession."  Dr. 
F.H. says nothing regarding the Veteran's neck.  Indeed, the 
first clinical evidence of the Veteran's neck condition in the 
record is an August 2007 MRI report.

The Board has considered the Veteran's statements that he had 
neck pain since service.  However, the Court has held that 
contemporaneous evidence has greater probative value than history 
as reported by the claimant.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994). The contemporaneous evidence shows that there was no 
neck disorder during service.  The Court has also held that the 
Board may consider whether a veteran's personal interest may 
affect the credibility of testimony. See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Here the record contains a statement 
by the Veteran that he was seeking VA benefits because SSA 
benefits would take too long to develop.  In addition, the 
Veteran has provided no evidence of a neck condition and only 
raised the neck claim almost 50 years after his discharge from 
active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

In sum, the Board finds that element (2) is not satisfied.  There 
is no evidence to show that the Veteran had a neck injury during 
service, but rather had a single complaint of a stiff neck that 
apparently resolved by the time of his discharge.  Neither is 
there credible evidence of a chronic neck disorder after service. 

For the sake of completeness, the Board will briefly address the 
remaining element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].  After reviewing the Veteran's VA claims folder, 
the service treatment records and obtaining a medical history 
from the Veteran, the July 2009 VA examiner provided an opinion 
that the Veteran's cervical spine disorder was not related to his 
active duty service.  To the extent that the Veteran's statements 
can be viewed as evidence of a nexus between his injury during 
service and his current neck condition, the Board finds that the 
Veteran is unqualified to make such a medical opinion.  There is 
nothing in the record to indicate that he has the training, 
education or experience to make such a finding.  Thus, the 
Veteran's statements have little probative value in comparison 
with the negative opinion provided by the VA examiner.  The 
direct service connection fails on that element as well.

Secondary service connection

As noted above, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence shows current cervical spine degenerative arthritis 
and the record shows that the Veteran is service-connected for 
head injury residuals.  Thus, elements (1) and (2) are satisfied.  
With regard to element (3), the July 2009 examiner stated that 
"it is my opinion that the Veteran's current cervical disk 
disease is not related to or caused by his head injury [that] 
occurred in the service."  The examiner's opinion is that the 
Veteran's neck condition is more likely the result of normal wear 
and tear in his post-service occupation as a postal worker.  The 
examiner's rationale was that there was a dearth of medical 
evidence after his discharge and there was a normal separation 
physical upon discharge.  The Board finds that the VA examiner's 
opinion is supported by the clinical evidence and outweighs the 
Veteran's contentions to the contrary.

With regard to the articles regarding traumatic brain injury and 
post-concussion syndrome, the Board observes that medical 
treatise evidence is competent evidence.  However, none of the 
articles specifically address the Veteran and are general 
articles about brain injuries and their results.  The Court has 
held that a medical article or treatise can provide support to a 
claim, but that they must be combined with an opinion of a 
medical professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships. Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 
Vet. App. 509, 514 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  The Board therefore finds that the 
treatise evidence submitted by the Veteran in support of his 
claim is of little probative value to establish a nexus between 
his current neck disorder and his service-connected head injury 
residuals.

For those reasons, the Board finds that entitlement to service 
connection for a neck disorder to include as secondary to 
service-connected head trauma residuals is not warranted.


ORDER

Entitlement to service connection for a neck disorder to include 
as secondary to service-connected head injury residuals is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


